1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6    KENNETH THOMAS,                                  Case No. 3:15-cv-00071-MMD-WGC
7                                      Petitioner,
            v.                                                    ORDER
8
     D.W. NEVEN, et al.,
9
                                   Respondents.
10

11          Good cause appearing, Respondents’ unopposed motion for enlargement of time

12   (ECF No. 47) is granted. Respondents will have until January 3, 2019, to file an answer

13   to the remaining claims of the petition.

14

15          DATED THIS 4th day of December 2018.

16

17                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
